BILL OF COSTS
                            THIRTEENTH COURT OF APPEALS
                              CORPUS CHRISTI - EDINBURG
                                   No. 13-13-00393-CV
                    HILARIO VILLANUEVA AND GRACIELA VILLANUEVA
                                            v.
       DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR THE
 CERTIFICATEHOLDERS OF THE MORGAN STANLEY ABS CAPITAL I INC TRUST 2003-
       NC10, MORTGAGE PASS THROUGH CERTIFICATES SERIES 2003-NC10
     (No. 12-1551-CC4 IN COUNTY COURT AT LAW NO 4 OF WILLIAMSON COUNTY)
TYPE OF FEE                                      CHARGES            PAID      BY
FILING                                             $10.00           E-PAID    APE
FILING                                             $10.00           E-PAID    ANT
FILING                                             $10.00            PAID     ANT
REPORTER'S RECORD                                 $420.00         UNKNOWN     UNK
CLERK'S RECORD                                    $245.00         UNKNOWN
FILING                                            $175.00         INDIGENT    ANT


  Balance of costs owing to the Thirteenth Court of Appeals, Corpus Christi, Texas: 0.00


    Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DORIAN E. RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause, as the
same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness my hand
                                            and the Seal of the COURT OF APPEALS for
                                            the Thirteenth District of Texas, this, 28th day
                                            of April, 2015.




                                            Dorian E. Ramirez, Clerk